Name: 83/597/EEC: Commission Decision of 25 November 1983 amending the Annex to the Commission Decision of 26 May 1983 approving the prolongation of programmes pursuant to Council Regulation (EEC) No 355/77 (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-12-09

 Avis juridique important|31983D059783/597/EEC: Commission Decision of 25 November 1983 amending the Annex to the Commission Decision of 26 May 1983 approving the prolongation of programmes pursuant to Council Regulation (EEC) No 355/77 (Only the Italian text is authentic) Official Journal L 347 , 09/12/1983 P. 0051 - 0051*****COMMISSION DECISION of 25 November 1983 amending the Annex to the Commission Decision of 26 May 1983 approving the prolongation of programmes pursuant to Council Regulation (EEC) No 355/77 (Only the Italian text is authentic) (83/597/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural products are processed and marketed (1), as last amended by Regulaton (EEC) No 3164/82 (2), and in particular Article 5 thereof, Whereas Article 16 (1) of Regulation (EEC) No 355/77 as amended by Article 1 (1) of Regulation (EEC) No 3073/83 (3), extended the period allowed for carrying out the common measures introduced by Regulation (EEC) No 355/77 until 31 December 1984; Whereas the period of validity of the programme within the meaning of Regulation (EEC) No 355/77 approved by the Commission, as listed in the Annex to Commission Decision 83/286/EEC of 26 May 1983 (4) expires on 31 December 1982; Whereas Commission Decision 83/286/EEC approved the prolongation of the programmes listed in the Annex thereto at the request of the Member States; Whereas the Government of the Italian Republic has also communicated an amendment to its fisheries programme which provides for the programme to be prolonged for the period mentioned so that the common measures can be implemented; Whereas approval of the prolongation of programmes or sections of programmes, taking into account the foregoing, does not affect decisions to be taken pursuant to Article 14 of Regulation (EEC) No 355/77 relating to Community finance for projects of the abovementioned sector; Whereas approval of the prolongation of programmes should be limited to applications pursuant to Article 24 (4) of Regulation (EEC) No 355/77; Whereas the total duration resulting from the prolongation of that programme may be regarded as compatible with the objectives and the time required for the execution of programmes indicated in Article 3 (1) (g) of Regulation (EEC) No 355/77; Whereas the said programme should be added to the list in the Annex to Decision 83/286/EEC; Whereas the measures provided for in this Decision are in accordance with the opinions of the Standing Committee on Agricultural Structure and the Standing Committee for the Fishing Industry, HAS ADOPTED THIS DECISION: Article 1 The following programme shall be added to the Annex to Decision 83/286/EEC under the heading 'Italy': 1.2 // // // Programme // Commission Decision approving the programme // // // Fishery products // 80/1211/EEC, 10. 12. 1980 // // Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 25 November 1983. For the Commission Giorgios CONTOGEORGIS Member of the Commission (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 332, 27. 11. 1982, p. 1. (3) OJ No L 325, 20. 11. 1982, p. 1. (4) OJ No L 155, 14. 6. 1983, p. 12.